NO.
12-07-00255-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
TANNA MANUEL HALL,   §          APPEAL
FROM THE 349TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
CITY OF CROCKETT,
TEXAS,
APPELLEE   §          HOUSTON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on May 15, 2007.  On May 9, 2007,
before the judgment was signed, Appellant filed a notice of appeal that failed
to contain the information required by Texas Rules of Appellate Procedure 9.5
and 25.1(e), i.e., a certificate of service showing service on all parties to
the trial court’s judgment.  
            On July 10,
2007, Appellant was notified pursuant to Texas Rule of Appellate Procedure 37.1
that the notice of appeal was defective for failure to comply with Rules 9.5
and 25.1(e).  She was further notified
that unless she filed an amended notice of appeal on or before August 9, 2007,
the appeal would be referred to the court for dismissal.  See
Tex. R. App. P. 42.3.  However,
Appellant did not amend her notice of appeal as requested or otherwise respond
to our notice.
            Because
Appellant has failed, after notice, to comply with Rules 9.5 and 25.1(e),
the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered August
15, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 




 
 
 
 
(PUBLISH)